STUART, Justice
(dissenting).
I respectfully dissent from the majority opinion, which reverses the judgment of the Court of Criminal Appeals affirming the juvenile court’s adjudication of J.A.P. as delinquent and which overrules B.E. v. State, 778 So.2d 863 (Ala.Crim.App.2000). The Court of Criminal Appeals’ affirmance is based on a well-reasoned application of established law to the facts of this case. As the Court of Criminal Appeals stated in J.A.P. v. State, 853 So.2d 264, 269 (Ala.Crim.App.2001):
“[T]he focus in cases of this kind, as the Alabama Supreme Court recognized in Powe v. State, 597 So.2d 721 (Ala.1991), must be on the child victim and ... the issue of the sufficiency of the evidence to support a finding of forcible compulsion must be resolved by viewing the totality of the evidence from the perspective of the child victim. ... [I]n close cases of this nature, the juvenile court is in a unique position to assess the credibility of the witnesses and to determine whether a young child was physically compelled or psychologically coerced or conditioned by years of sexual abuse into participating in a sex act with an older child.”